Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose, in a rolling mill having a rolling stand for rolling metal; a sensor detects a measured variable (M) which is a material property that is a metal property irrespective of a current state of a rolled product and irrespective of geometrical properties of the rolled product; and a control device determines a control value (A) for the control of a first rolling stand based at least in part on a measured variable (M) received from the sensor device, the determined control value (A) being a signal to control the first rolling stand to change the material property of the metal forming the flat rolled product to a desired material property; wherein the determined control value (A) is a ratio of an upper peripheral speed (vO) at which an upper working roll rotates to a lower peripheral speed (vU) at which a lower working roll rotates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725